 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5
                       SOUTHERN DISTRICT OF CALIFORNIA
 6   UNITED STATES OF AMERICA,
                                            Case No.: 18-CR-4357-JLS
 7                             Plaintiff,
 8                                                ORDER AND JUDGMENT TO
           v.                                     DISMISS WITHOUT PREJUDICE
 9
     MARIO RUELAS-VIORATO,
10
                               Defendant.
11

12

13

14        Upon motion of the United States of America and good cause
15 appearing,

16        IT IS HEREBY ORDERED that the INFORMATION in the above-entitled
17 case be dismissed without prejudice.

18        IT IS SO ORDERED.
19
     Dated: December 5, 2018
20

21

22

23

24

25
26

27

28
